Case 2:21-cv-10636-GCS-RSW ECF No. 1-1, PageID.7 Filed 03/22/21 Page 1 of 8




         EXHIBIT 1
FILED by Macomb County Circuit Coult                                                                                                                         2021-000281-cD
                  Case 2:21-cv-10636-GCS-RSW                              ECF No. 1-1, PageID.8 Filed 03/22/21 Page 2 of 8 CARUSO,                                     SAIVAJ
     2/9/2021 l:54:K PM                                                                                                              2nd copy - Plstntifi
                                                                             O.ilinal - Court
  servi$b$MfiSfu'rdFile                                                      lst copy - Dctcndad                                     3rd copy - Retum

              STATE OF MICHIGAN                                                                                                             CASE NO.
                               JUDICIAL DISTRICT
   l6th Distict                 JUDICI,AL CIRCUIT
                                                                                                                        2021-281-CD
                               COUI{IY PROBATE


   40 N Main St- Mount Clemens. MI 48043                                                                                                           (586) 469-5208


         VADOR CARUSO
                                                                                                 13920 EAST IOMILE ROAD
                                                                                                    ARREN. MI48089 USA


                             no.,
         D. Aikens, P.C.
    onnor B. Gallagher (P82104)
    | 5 Griswold Street, Suite 709
           Mr 48226


   lEtrucdors: Chect        the itcms b€lo./ lhst 6pply to you   sM provide any requircd infoamation. Submit this torm to th! ct{l't derk   slong with your complaint 8nd'
   if neccssary, a csse invcntory addcndum (torm MC 21).          Tic sumrnons sestign wifi be complcted by the courl clctf.

   Oomestic Relations Case
   L-. There are no pending or resolved cases within the    jufisdiction of the family division ot the cirdit court involving the family or
        family nEmbers of the person(s) who are the subject of the complaint.
   f,   nere is one or more pending or resolved cases within the lurisdiction of the family division of the circuit court involving
        the family or family members of the person(s) who are the subject of the complaint. I have separately liled a mmpleted
        confidential case inventory (form MC 21) listing those c€ises.
        lt is unknown if there are iending or resotved cases within the JurMiction of the family division of the circuit court involving
   =    the family or family members of the person(s) who are the subject of the crmplaint.

   Civil Cese
   |jThis is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035-
   I MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and400.106(4)'
                                                                                                                         a copy of
     the comptaint will be provided to MDHHS and (if applicable) the contracted health     plan in accordano€ with MCL
   E There is no other pending or resolved civil action aris'ng out of the same transaction or o@urrenoe as alleged in the
     comdaint.
   I A civil action between these parties or other parties arising out of the transaction or occurence alleged in the complaint has
        been previously filed        in n this court, !                                                                                                   Court, where

        it was given case number                                                 and assigned to Judge

        The   action    I     remains tr is no longer pending.

    Summons sedion completed by coutt cle.k.


    NoTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are
    1- You are beang sued.
                        tl                                                                        g1itten                  courl and
    2, yOU HAVE        DAyS after receiving this summons and a copy of the complaint to file a
                                                                      with     court (28         you were served by mail or you were
       serve a copy on the other party or take other lawful action         the           days if
       served outside this state).
    3. lf vou do not answer or take other action within the tirne atlowed, judgment may be entered against you fof the relief




          summons

   rc or      (e/1s)   sutlloNs                                                                     MCR 1.109(O), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
f   lllu    Dy   Macomo Lormty   Lrcurt Loun
           2l/2021    Case 2:21-cv-10636-GCS-RSW ECF No. 1-1, PageID.9   Filed
                                                                    CARUSO,     03/22/21
                                                                            SALV{)OR         PageMACHINE.TOOL
                                                                                     VS. HERCTILES 3 of 8                              AND   DTE




                                                               STATE OF1VIICHIGAN
                                        IN THE'CIRCUIT COT'RT FOR THE COTJNTY OF MACOMB

                       SATVADoRCARUSO,                                  )
                                                                        )
                          PLAINTtrf.                                    )         CTVIL ACTION NOTI
                                                                                                            .   aEI     - CD

                                 vs'                                    ; HoN' JULIEGATfl
                                                                        )*aH
                       HERCULESMACHTNETOOLAND                           )                                        :E        :
                       DIEL.L.C.                                        )                                        xE        *,       ,J
                                                                        )#8U                                                        t*-.
                                 DEFENDANT.                             )
                                                                        t                                        :;A
                                                                                                                 j::=

                                                                                                                 ?T
                                                                                                                               P
                                                                                                                               Z,   lrl
                                                                                                                                    r-"1
                                                                                                                               cn
                                                                                                                 ilql
                                 There are no   prior matters nor are any other   matters pending between       thiiSarUes.S

                                                                     COMPLAINT

                                 PLAINTFF, SALVADOR CARUSO, by and through his attomeys, CAF&A D.                          AIKENS,


                       P.C., submits the following Complaint against DEFENDANT HERCULES MACHINE TOOL

                       AND DIE, L.L.C.

                                                                   JIJRYDEMAND

                                 COMES NOW PLAINTIFF, SALVADOR CARUSO, and hereby makes his demand for

                       trial by jury.

                                                                   JTruSDICTION

                       1.        At all times relevant to this action, Plaintiffwas   a resident   of Macomb County in the

                       State of Michigan.

                       2.        Defendant is a domestic profit corporation with a systematic and continuous place         of

                       business located at 13920 E. Ten Mile Rd., Warren, Michigan 48089, in Macomb County.

                       3.        All relevant actions giving rise to this complaint took place in Macomb County, State of

                       Michigan.
Case 2:21-cv-10636-GCS-RSW ECF No. 1-1, PageID.10 Filed 03/22/21 Page 4 of 8




 4.       This Court has jurisdiction over this action pursuant to M.C.L. $ 15.363.'

 5.       All actions giving       rise to this complaint took place in Macomb County, Sate               of

 Michigan.

                                                       VENI'E

 6.       Venue is proper in the Circuit Court for the County of Macomb because this is the county

 in which all unlawfi.rl actions giving rise to Plaintiffs ciaims occurred, it is the county in which

 the claimant resides, and it is the county in which Defendant resides or has their principal place

 ofbusiness.

                                            STATEMENT OF FACTS

 7.       On April 30,2020, Plaintiff was hired by Defendant Hercules Tool and Die as a helper.

 8.       Immediately, Plaintiffjoined the union and began paying union dues.

 9.       Defendant was forcing its employees to work in violations of mandatory COVID-I9

 protocols established by then-in-place orders from Govemor Gretchen Whitrner.

 10.      Plaintifi along with his co-workers, were vocal about their disapproval ofDefendant's

 refusal to comply with the mandalory sefety protocol.

 t   l.   Plaintiffs union        sent Defendant a letter advising    it of the laws that it was breaking related

 to the operations of its facilities related to the mandatory COVID-I9 protocol, and health and

 safety regulations that have been established by OSHA.




          M.C.L. $ 15.363 statcs, iD lr€rtiuelt part:
                  (l) A person who alleges a violation of this act may bring a cMl action for appropriate injunctivc
                  relief, or actual darnages, or both within 90 days after the occunencc of tle alleged violation of this
                   act.
                   (2) An aotion commenced pursuant to subsection (1) may be brought in the clcuit caurt for the
                   county where ths alleged violation occuned, the county where the complainant residcs, or the county
                   where thc person against whom the civil complaint is filed resides or has his or hsr principal place
                   of business.
Case 2:21-cv-10636-GCS-RSW ECF No. 1-1, PageID.11 Filed 03/22/21 Page 5 of 8




 12.       Plaintiff assisted and provided information to his union   so that the letter could be sent   to

 Defendant, and his name was included on the letter.

 13.       Thereafter, on October 27, 2020, which was PlaintifPs l80e day of employment, he was

 terminated witlout cause and only told that because he was at-will for the      frst   180 days,


 Defendant was not required to provide a reason'

 14.       Plaintiffbelieves that he was not given a reason because, in fact, Defendant terminated

 Plaintiff for his complaints to Defendant and the union related to the conditions of the

 workplaces and the fact that those conditions were in violations ofOSHA and other applicable

 COVID- I 9-related laws.

 15.       Plaintiff was the only individual terminated by Defendang and he was the only individual

 who was in his first 180 days with the union, and only union-member terminated by Defendant'

 16.       According to Plaintiffs union and Defendant, no employee who was employed for less

 than 9Odays was perrnitted the benefits of the grievance procedure.

 l't   .   Accordingly, despite multiple attempts by Plaintiff, his union would not file a grievance

 on his behalf related to his tennination.

 18.        Plaintiffrequests relief as described in the Prayer for Relief below.

                                                COUNT     I

 i9.       Plaintiff incorporates by reference all allegations in the preceding paragraphs.

 20.       At all relevant times, Plaintiffwas an employee, and Defendant was his employer pursuant

 to and within the meaning of the WPA, MCL 15.361 et seq.

 21.       Plaintiffengaged in protected activity, as alleged in tle statement offacts; however,

 specific instances include, but are not iimited to:
Case 2:21-cv-10636-GCS-RSW ECF No. 1-1, PageID.12 Filed 03/22/21 Page 6 of 8




         A.       Raising concerns to his supervisors and management related to the fact that
                  Defendant's workplace had rampant violations of OSIIA and other COVID-
                  19-related laws;
         B-       Complained to his union and assisted his union in drafting a letter to
                  Defendant related to their violations of OSHA and ottrer COVID-I9-related
                  protocol and laws;
         C.       Ali protected activity that is found in discovery.

 22.     Plaintiffwas subsequently discriminated and retaliated agains! culminating into his

 termination.

 23.     At least a causal connection exists between the protected activity that Plaintiffengaged in

 and the discrimination and retaliation he was forced to endure.

 24.    Defendant may assert that it has a legitimate, nondiscriminatory reason for its adverse

 action; however, this reason is pretextuai and, instead, the adverse employment decision was

 because of   Plaintiff s participation in the protected activity stated above,   as more   thoroughly laid

 out in the statement of facts.

 25.    As a result of Defendant's discriminatory and adverse employment actions, Plaintiff

 suffered actual damages, compensatory damages, emotional damages, and damages to his

 reputation in his community and in his profession.

 26.    Plaintiffhas been damaged by Defendant in an amount to be proven at trial.

27.     Plaintiff requests reliefas described in the Prayer for Relief below.

                                               COI,JNT    II
     WRONGFT]L DISCHARGE IN VIOLATION OF' MICIIIGAI\T PUBLIC POLICY

28.     Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

29.     It is the longstanding public policy ofthe State of Michigan that there      are three exceptions

to the employment at-will doctrine, and an empioyee can be found to be liable for wrongful

discharge, they are:
Case 2:21-cv-10636-GCS-RSW ECF No. 1-1, PageID.13 Filed 03/22/21 Page 7 of 8




                     (1) explicit  legislative staternents prohibiting the discharge,
                     discipline or other adve$e treatment of employees who act in
          .          accordance with a statutory right or duty;
                     (2) where the alleged reason for the discharge was the failure or
                     refusal of the employee to violate a law in the course or
                     emPloYment; and
                     (3) where the reason for the discharge was the employee's exercise
                     of   a   right conferred by a well-esoblished legislative enactnent.'

30.           Defendant's actions and Piaintifrs termination, as alleged in the statement offacts, violates

all three sections the public policy exceptions to termination in the state of Michigan.

31   .        OSHA laws as well as Govemor Whitmer's multiple executive orders were being violated

on-site by Defendant, and, Plaintiffs termination was because of his known disapproval to these

violations.

 32.          As a result of Defendant's actions, and consequent harms caused, Plaintiff has suffered

such damages in an amount to be proven at trial.

33.           Plaintiffrequests relief as described in the Prayer for Reliefbelow.

                                              RELMFREOTJESTED

              PLAINTIFF, SALVADOR CARUSO, RESPECTFULLY REQUESTS thAt thiS                            COUTT



enter     judgrrent against Defendant        as   foliows:

         l.   Actual damages in whatever amount to which Plaintiff is entitled;
         2.   Damages for emotional distress in whatever amount to which Plaintiff is entitled;
         3.   Exemplary damages in whatever amount to which Plaintiff is entitled;
         4.    Punitive Damages in whatever amount to which Plaintiff is entitled;
         5.   An award of interest, costs, and reasonable attomey fees; and
         6.   An order awarding whatever other equitable relief appears appropriate at the time of final
              judgment.


Dated: January 25, 2021




1             Suchotlolski v. Mlch. Consol. Gas Co., 412 Mich. 692' 695'96 (1982).

                                                             5
Case 2:21-cv-10636-GCS-RSW ECF No. 1-1, PageID.14 Filed 03/22/21 Page 8 of 8




                                   Respectfu   lly Submitted,

                                   /s/ Connor B. Gallasher
                                   @
                                   CARLA D. AIKENS, P.C.
                                   Attorneys for Plaintiff
                                   615 Griswold Ste. 709
                                   Detroit, MI 48226
                                   connor@aikenslawfi rm.com
